Case 1:20-cv-00393-LO-TCB Document 455 Filed 02/12/21 Page 1 of 5 PageID# 10170




                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                          ALEXANDRIA DIVISION


   RAI STRATEGIC HOLDINGS, INC. and
   R.J. REYNOLDS VAPOR COMPANY,

              Plaintiffs and Counterclaim
              Defendants,                    Civil Action No. 1:20-cv-393

         v.

   ALTRIA CLIENT SERVICES LLC; PHILIP
   MORRIS USA INC.; and PHILIP MORRIS
   PRODUCTS S.A.

              Defendants and Counterclaim
              Plaintiffs.


      MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO REDACT
        PORTIONS OF THE NOVEMBER 18, 2020 HEARING TRANSCRIPT
Case 1:20-cv-00393-LO-TCB Document 455 Filed 02/12/21 Page 2 of 5 PageID# 10171




           Defendants and Counterclaim Plaintiffs Altria Client Services LLC, Philip Morris USA

 Inc. and Philip Morris Products S.A. (“Defendants”) submit this memorandum in support of their

 motion to designate as “Confidential” pursuant to the Stipulated Protective Order (Dkt. No. 103)

 and to redact certain portions of the transcript of the hearing on November 18, 2020.

           The transcript of the November hearing were made available to the parties on January 13,

 2021 (Dkt. 443). Certain portions of the transcripts reflect Defendants’ and Plaintiffs’ confidential

 business information under the protective order.

           Accordingly, Defendants respectfully request that this Court enter an order directing that

 lines 11:4, 11:6-8 of the November 18, 2020 transcript be redacted and not made available to the

 public.

 I.        ARGUMENT

           Defendants respectfully request that the Court grant their motion based on the grounds set

 forth as follows.

           Although there is a general presumption that the public has the right to access documents

 in the files of the courts, this presumption may be overcome “if the public’s right of access is

 outweighed by competing interests.” Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000)

 (citation omitted); Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 181 (4th Cir. 1988).

           Defendants seek to redact from the public record only information that the parties must

 keep confidential by the stipulated protective order. The following transcript portions contain or

 discuss the parties’ confidential business information: lines 11:4, 11:6-8. This selective and

 narrow protection of confidential material constitutes “the least drastic method of shielding the

 information at issue.” Adams v. Object Innovation, Inc., No. 11-cv-272, 2011 WL 7042224, at *4

 (E.D. Va. Dec. 5, 2011), report and recommendation adopted, 2012 WL 135428 (E.D. Va. Jan.



                                                    1
Case 1:20-cv-00393-LO-TCB Document 455 Filed 02/12/21 Page 3 of 5 PageID# 10172




 17, 2012). The public has no legitimate interest in information confidential to Defendants and

 Plaintiffs. See Adams, 2011 WL 7042224, at *4 (“[T]here is no legitimate public interest in

 disclosing the proprietary and confidential information of [the defendant] . . . and disclosure to the

 public could result in significant damage to the company.”). The information that Defendants seek

 to redact includes confidential, proprietary, and competitively sensitive business information of

 Defendants and Plaintiffs, each of which could face harm if such information were to be released

 publicly.

        Moreover, Defendants’ request is quite limited.         As an initial matter, the stipulated

 protective order requires that this information remain confidential. Defendants seek only to redact

 certain confidential portions of the transcript from the November 18, 2020 hearing. Redacting this

 information is therefore proper because the public’s interest in access is outweighed by a party’s

 interest in “preserving confidentiality” of limited amounts of confidential information “normally

 unavailable to the public.” Flexible Benefits Counsel v. Feltman, No. 08-cv-371, 2008 WL

 4924711, at *1 (E.D. Va. Nov. 13, 2008).

 II.    CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court grant this Motion

 and enter the attached proposed order.




                                                   2
Case 1:20-cv-00393-LO-TCB Document 455 Filed 02/12/21 Page 4 of 5 PageID# 10173




 Dated: February 12, 2021           Respectfully submitted,

                                    By: /s/ Maximilian A. Grant
                                    Maximilian A. Grant (VSB No. 91792)
                                    max.grant@lw.com
                                    Matthew J. Moore
                                    matthew.moore@law.com
                                    LATHAM & WATKINS LLP
                                    555 Eleventh Street, N.W., Suite 1000
                                    Washington, DC 20004
                                    Tel: (202) 637-2200; Fax: (202) 637-2201

                                    Clement J. Naples
                                    clement.naples@lw.com
                                    LATHAM & WATKINS LLP
                                    885 Third Avenue
                                    New York, NY 10022-4834
                                    Tel: (212) 906-1200; Fax: (212) 751-4864

                                    Gregory K. Sobolski
                                    greg.sobolski@lw.com
                                    LATHAM & WATKINS LLP
                                    505 Montgomery Street, Suite 2000
                                    San Francisco, CA 94111
                                    Tel: (415) 391-0600; Fax: (415) 395-8095

                                    Brenda L. Danek
                                    brenda.danek@lw.com
                                    LATHAM & WATKINS LLP
                                    330 North Wabash Avenue, Suite 2800
                                    Chicago, IL 60611
                                    Tel: (312) 876-7700; Fax: (312) 993-9767

                                    Counsel for Defendants-Counterclaim Plaintiffs
                                    Philip Morris Products S.A., Altria Client Services
                                    LLC, and Philip Morris USA, Inc.




                                       3
Case 1:20-cv-00393-LO-TCB Document 455 Filed 02/12/21 Page 5 of 5 PageID# 10174




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of February, 2021, a true and correct copy of the

 foregoing was served using the Court’s CM/ECF system, with electronic notification of such filing

 to all counsel of record.

                                             /s/ Maximilian A. Grant
                                             Maximilian A. Grant (VSB No. 91792)
                                             max.grant@lw.com
                                             LATHAM & WATKINS LLP
                                             555 Eleventh Street, N.W., Ste. 1000
                                             Washington, DC 20004
                                             Tel: (202) 637-2200; Fax: (202) 637-2201
